DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, Vanessa Bell, on 29 April 2022.
The application has been amended as follows:
Claim 2, from the Amendment/Response to Office Action (“Amendment/Response”) filed on 29 December 2021, is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest limitations recited by the currently pending claims of the present application (i.e., claims 1 and 3-20). More specifically, using claim 1 as an example, the claim recites at least the following limitations:
		… comparing the risk metric of the target entity to a threshold value;
		based on the comparison, generating a third identifier associated with the risk metric of the target entity;
		storing, in a secure database of the monitoring computing system, a mapping of the second identifier to the first identifier and the third identifier to the first identifier and the second identifier;
	identifying a plurality of third identifiers corresponding to a subset of the plurality of target entities with indicators of an increased insider threat risk;
	providing the third identifiers to the requesting entity computer … ;
	responsive to providing the third identifiers, receiving, from the requesting entity computer … , a request for a first identifier associated with a particular third identifier;
	using the particular third identifier and the stored mapping to identify the requested first identifier;
	providing the requested first identifier with the particular third identifier back to the requesting entity computer … ; and
	responsive to providing the first identifier, updating target entity information stored by the monitoring computing system to include a soft credit hit, wherein the monitoring of the periodically updated data set and the providing of the third identifiers to the requesting entity computer do not result in adding the soft credit hit to the target entity information stored by the monitoring computing system.

Some of the limitations of independent claim 1, that have been identified above, were highlighted by the applicant, on p. 13 of 18 of the Amendment/Response, as being limitations that are not taught or suggested by the prior art references of record. The prior art references of record include U.S. Pat. App. Pub. No. 2017/0098093 A1 to Koo et al. (“Koo”), U.S. Pat. App. Pub. No. 2017/0061345 A1 to Jones, III et al. (“Jones”), and U.S. Pat. App. Pub. No. 2020/0242689 A1 to Steinbarth (“Steinbarth”). The combination of Koo, Jones, and Steinbarth was most recently applied against claim 1 in the Non-Final Office Action mailed on 30 July 2021. The combination of Koo, Jones, and Steinbarth constitutes the closest prior art relative to the claimed invention. In view of the amendments to claim 1 in the Amendment/Response, the applicant’s arguments on pp. 12 of 18 to 17 of 18 of the Amendment/Response, and the Declaration of Michael Reith Under 37 CFR 1.132 (“Declaration”) of 29 December 2021, the applicant has overcome the 35 USC 103 rejection of claim 1 based on the combination of Koo, Jones, and Steinbarth. Aspects of the combination of Koo, Jones, and Steinbarth, and the deficiencies thereof with respect to claim 1 as amended, are addressed in the paragraphs below.
Koo, teaches, in para. [0034], “the threat analysis engine may obtain anonymized activity records from the anonymized activity record repository (120) and analyze the obtained anonymized activity records for potential threats. In one embodiment of the invention, the threat analysis engine may, if present, perform threat analysis using at least a portion of the equivalence map. In one embodiment of the invention, the threat analysis engine uses threat detection algorithms to determine whether an anonymized activity record includes indications of threats. The threat detection algorithm may evaluate activities stored in the anonymized activity records, and if an abnormal activity is detected, the threat detection algorithm may issue an alert. The threat detection algorithm may further quantify the risk resulting from abnormal activities. A high risk score may indicate an elevated risk thus warranting an alert, whereas a lower score may not necessarily trigger an immediate alert. The detection of abnormal activities may be based on a comparison with typical, i.e. expected activities.” Koo teaches, in para. [0037], “The threat analyst interface may, for example, display alerts triggered by detected threats or potential threats. The threat analyst interface may further display threat-related information, which may, for example, also include the anonymized activity record that triggered the threat alert.  In one embodiment of the invention, the threat analyst interface may further display de-anonymized or partially de-anonymized versions of anonymized activity records. The amount of de-anonymization may depend on the operator's level of authorization, and may range from complete de-anonymization, for an operator that is fully authorized to view sensitive user data to no de-anonymization if the operator is only equipped with basic viewing privileges.” While Koo is, in some ways, similar to the claimed invention, and teaches anonymized records data that arguably read on the claimed “first identifier” and “second identifier” limitations, Koo does not teach or suggest generating further anonymized records data based on analyzing the anonymized records for threats, and thus, there is nothing in Koo that reads on the “comparing the risk metric of the target entity to a threshold value; based on the comparison, generating a third identifier associated with the risk metric of the target entity” limitations of claim 1. Nor does Koo teach or suggest anything that reads on the “credit hit” limitations of claim 1. These same deficiencies of Koo also were emphasized by the applicant in the arguments from the Declaration and from the Remarks section of the Amendment/Response.
Jones and Steinbarth include credit inquiry-related features. Jones teaches, in para. [0101], “In addition to social networking data and legal data, financial data regarding the target employee may also be obtained. As such, credit reporting databases may be accessed at step 1010.” Steinbarth teaches, in para. [0107], “In some cases, credit inquiries 1350 may include a listing of all ‘hard’ inquiries, and optionally ‘soft’ inquiries pertaining to the user 1010. It should be noted that ‘hard’ inquiries may affect the user's credit score, whereas ‘soft’ inquiries leave the credit score largely unchanged.” While Jones and Steinbarth teach monitoring employees by accessing credit reporting databases, resulting in ‘soft’ inquiries appearing, Jones and Steinbarth fail to teach or suggest doing so in response to providing different, but related, identifiers, for identifying an employee. As such, Jones and Steinbarth fail to remedy the deficiencies of Koo, with respect to the “using the particular third identifier and the stored mapping to identify the requested first identifier; providing the requested first identifier with the particular third identifier back to the requesting entity computer over the network; and responsive to providing the first identifier, updating target entity information stored by the monitoring computing system to include a soft credit hit” limitations of claim 1. And consistent with the arguments made in the Declaration and the Amendment/Response, it would not have been obvious to modify Koo, using the prior art references of record, to read on such limitations of the claim.
Recent searching also turned up two other prior art references. The first reference, Ebersole, Kyle. "Continuous Evaluation: Welcoming Government Employees to the World of Mass Surveillance." Geo. Mason L. Rev. 23 (2015): 445. (“Ebersole”), teaches: “the government has proposed a system of continuous evaluation, which could continually check an expanding network of databases and sites to monitor the behavior of its employees at all times” (Ebersole, pp. 445 and 446); “A candidate will sign releases for credit” (id. at p. 452); and “Second, anonymize employee information until the system raises a flag for investigators. In a system where algorithms and queries search for activity, there is no need for any actual person to have access to detailed personal information on employees, unless and until those algorithms actually reveal something requiring human review. While there can potentially be exceptions for testing or quality control, the default setting should be anonymity” (id. at p. 475). While Ebersole generally relates continuous evaluation of employees (mentioned by the applicant at the top of p. 4 of 8 of the Declaration) with credit monitoring and the need for anonymization, Ebersole only generally links the various concepts, and fails to teach or suggest the use of specific identifiers and credit hit aspects of independent claim 1. As such, Ebersole does not anticipate claim 1 or render the claim obvious, either alone or in combination with the other prior art references of record.
The second reference, WIPO Int’l Pub. No. WO 2019/089439 A1 to Dong et al. (“Dong”), teaches: “protecting sensitive data via aggregation-based data obfuscation” (Dong, para. [0014]); “For example, the sensitive data may contain regulated data. The regulated data can include credit information for specific persons, and may include government identification numbers, a customer identifier for each person, addresses, and credit attributes such as mortgage or other loan attributes. Such information is referred to as "regulated" because the distribution and use of this information is restricted by law. As an example, if an institution uses regulated information to market a credit product, the marketing must take the form of a firm offer of credit. The sensitive data may also include linking keys for individual credit files.” (id. at para. [0020]); “The data protection system 100 can send the aggregated data 122 in response to the data request from the client computing device 102. In some aspects, even if the requesting entity is not authorized to access the sensitive data 114, the requesting entity may receive the aggregated data 122 because the aggregated data 122 no longer contain sensitive information that is specific to any individual sensitive data record” (id. at para. [0026]); and “If a requesting entity determines that the received aggregated data 122 are insufficient, the requesting entity can request for the sensitive data 1 14, or at least a portion thereof, if the requesting entity is authorized to access the sensitive data 114” (id. at para. [0027]). While Dong generally relates to obfuscation of sensitive data related to credit monitoring, and the potential for authorized parties to obtain the sensitive data, Dong only generally links the concepts, and fails to teach or suggest the use of specific identifiers and credit hit aspects of independent claim 1. As such, Dong does not anticipate claim 1 or render the claim obvious, either alone or in combination with the other prior art references of record.
For all of the reasons outlined in the paragraphs above, independent claim 1 is allowable over the prior art references of record. Independent claims 10 and 18, while of different scope relative to claim 1, nevertheless recite limitations similar to the limitations of claim 1. Claims 10 and 18 are, therefore, allowable over the prior art references of record for at least the same reasons as claim 1. Further, each of claims 3-9, 11-17, 19, and 20 depend from one of claims 1, 10, and 18, and is allowable over the prior art references of record due to their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
U.S. Pat. App. Pub. No. 2016/0344702 A1 to Ukena et al. describes a method for anonymisation by transmitting an event data set from at least one data supplying entity supplying the event data set to at least one data aggregating entity aggregating the event data set wherein the data set includes at least one identifier identifying at least one user of the data supplying entity (see abstract).
U.S. Pat. App. Pub. No. 2018/0357714 A1 to So et al. describes assessing performance and risk in financing supply chain (see abstract) involving the use of anonymization algorithms (see para. [0035]).
U.S. Pat. App. Pub. No. 2019/0260783 A1 to Humphrey et al. describes a cyber threat defense system (see abstract) with anonymization (see para. [0139]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624